Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-14 of U.S. Patent No. 10,639,112 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application claim a broader form of claim 1 of US 10,639,112 B1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 20150260831 A1; Sept 17, 2015).
Regarding claim 1, Lewis discloses a device for regenerating an infrared signal transmitted over the air for use in detecting a 3-dimensional position of an object, comprising: 
a transmitter configured to transmit an infrared signal over the air towards an object whose position is to be determined, wherein the infrared signal includes a burst pattern (Figure Element 40 Paragraph 8); 
a detector configured to receive from the object a responsive infrared signal in response to the transmitted infrared signal (Figure 1 Element 74, Paragraph 89); 
a filter configured to receive the responsive infrared signal and output a filtered signal (Figure 1 Element 75); and 
a comparator configured to generate a comparator output representing a logic state based on a first input receiving the responsive infrared signal from the detector and a second input receiving the filtered signal from the filter. (Paragraph 89)
Regarding claim 2, Lewis discloses the device of claim 1.  Lewis further discloses wherein the detector is configured to receive a reflection of the infrared signal transmitted by the transmitter as the responsive infrared signal (Paragraph 89).
Regarding claim 3, Lewis discloses the device of claim 1.  Lewis further comprising an amplifier configured to generate an amplified responsive infrared signal (Paragraph 89).
Regarding claim 10, Lewis discloses the device of claim 1. Lewis further discloses further comprising: a signal processor configured to receive the comparator output and determining a 3-dimensional position of the object (Paragraph 89).
Regarding claim 11, Lewis discloses a device for recognizing a position of an object via an infrared signal for use with a robot- assisted surgery comprising: 
a transmitter configured to transmit an infrared signal towards an object, wherein the infrared signal includes a burst pattern (Figure 1 Element 40; Paragraph 89)  ; 
a detector configured to receive from the object a responsive infrared signal in response to the transmitted infrared signal (Figure 1 Element 74; Paragraph 89)  ; 
a filter configured to receive the responsive infrared signal and output a filtered signal (Figure 1 Element 75; Paragraph 89)  ; 
a comparator configured to generate a comparator output representing a logic state based on a first input receiving the responsive infrared signal from the detector and a second input receiving the filtered signal from the filter (Figure 1 Element 90; Paragraph 89)  ; and 
an amplifier configured to amplify the responsive infrared signal prior to the filter receiving the responsive infrared signal (Paragraph 89 - the optical signal entering the receiver is amplified and exits as received signal 73)..
Regarding claims 12, Lewis discloses the position recognition system of claim 11.  Lewis further discloses  wherein the amplifier is coupled between the receiver and the filter (Paragraph 89 - the optical signal entering the receiver is amplified and exits as received signal 73).
Regarding claims 19, Lewis discloses the position recognition system of claim 11.  Lewis further discloses wherein the detector is configured to receive a reflection of the infrared signal transmitted by the transmitter as the responsive infrared signal (Paragraph 89).
Allowable Subject Matter
Claims 4-9, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and additionally the Double Patenting rejection must be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding claim 4, none of the prior art of record specifies or makes obvious the device of claim 1, further comprising a diode configured to reduce the voltage of the amplified responsive infrared signal by a predetermined amount.
Regarding claim 7, none of the prior art of record specifies or makes obvious the device of claim 1, further comprising a diode connected between the amplifier and the low pass filter, wherein the diode is configured to reduce the voltage of the amplified responsive infrared signal by a predetermined amount, and wherein the filter includes a capacitor coupled between the diode and ground.
Regarding claim 8, none of the prior art of record specifies or makes obvious the device of claim 1, wherein the filter includes: a voltage divider having first and second resistors connected in series between the output of the detector and ground, a node between the first and second resistors defining an output of the voltage divider.
Regarding claim 13, none of the prior art of record specifies or makes obvious the position recognition system of claim 12, further comprising a diode configured to reduce the voltage of the amplified responsive infrared signal by a predetermined amount.
Regarding claim 14, none of the prior art of record specifies or makes obvious the position recognition system of claim 11, further comprising a diode configured to reduce the voltage of the responsive infrared signal after being amplified by the amplifier by a predetermined amount via a diode connected between the amplifier and the low pass filter.
Regarding claim 16, none of the prior art of record specifies or makes obvious the position recognition system of claim 11, further comprising wherein the low pass filter includes: a voltage divider having first and second resistors connected in series between the output of the infrared signal receiver and ground, a node between the first and second resistors defining an output of the voltage divider.
Regarding claim 17, none of the prior art of record specifies or makes obvious the position recognition system of claim 16, further comprising wherein the low pass filter further includes a capacitor coupled between the voltage divider output and ground.
Regarding claims 20, none of the prior art of record specifies or makes obvious the position recognition system of claim 11, further comprising a Schottky diode coupled between the amplifier and filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884